Title: To Thomas Jefferson from John Barnes, 16 October 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            Geo: Town 16t Oct 1802
          
          Reflecting on your much Esteemed favr. with which you Hond. me this morning—
          I am very Apprehensive you have in the warmth of your friendly recommendation far—very far—exceeded the humble abilities I really possess—and withal not made the Necessary Allowances, for my Age, & defects which, the want of practice, may be indispensible in the rotine of business there—in which Case, I should be exceedingly Mortified indeed—in Attempting to Obtrude myself, at the expence of discrediting my employer, & Principal—on the Other hand, could I but be made Acquainted with the Particulars, thereof, I could then judge of the Necessary Qualifications—to insure both, or, however reluctantly, to decline the Boon so freely offered—Under these particular circumstances I beg leave to Submit it, to your better Judgment if, it would not be prudent in me to wait on G M. in person, or, to write to him—on the Subject, of my embarrassments.
          With the most gratefull Esteem & respect—I am Sir your Obliged & very H St.
          
            John Barnes
          
        